           Case 2:19-cv-01960-RFB-BNW Document 8 Filed 11/27/19 Page 1 of 2



 1 D. Nicole Lesani
   Nevada Bar No. 13171
 2 nicole.lesani@sands.com

 3 LAS VEGAS SANDS CORP.
   3355 Las Vegas Boulevard South
 4 Las Vegas, NV 89109
   Tel: (702) 607-3421
 5 Fax: (702) 414-4421

 6
   Attorney for Defendant,
 7 Las Vegas Sands Corporation

 8
                               UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10

11
     ZACH MCGRALE,                                        Case No. 2:19-cv-01960-RFB-BNW
12   Individually,

13                         Plaintiff,                     STIPULATION AND ORDER TO
                                                          EXTEND TIME FOR DEFENDANT TO
14          v.                                            RESPOND TO COMPLAINT
                                                          (First Request)
15   LAS VEGAS SANDS CORPORATION, a
     Nevada Limited Liability Company,
16
                           Defendant.
17

18         Pursuant to Local Rule (“LR”) IA 6-1, 6-2 and LR 7-1, IT IS HEREBY STIPULATED

19 AND AGREED, by the Plaintiff, ZACH MCGRALE (“Plaintiff”), by and through his undersigned

20 counsel DANIEL R. WATKINS, ESQ. and JOSEPH M. ORTUNO, ESQ. of WATKINS AND

21 LETOFSKY, LLP, and by the Defendant, LAS VEGAS SANDS CORPORATION (“Defendant”),

22 by and through its undersigned counsel, D. NICOLE LESANI, ESQ., of LAS VEGAS SANDS

23 CORPORATION, that Defendant shall have up to and including December 13, 2019, to respond

24 to Plaintiff’s Complaint (doc. #3). Additional time is requested because Defendant’s counsel is

25 traveling out of state for the upcoming holiday.

26
27

28

                                                      1
          Case 2:19-cv-01960-RFB-BNW Document 8 Filed 11/27/19 Page 2 of 2



 1         This is the first request for an extension of time to respond to Plaintiff’s Complaint and is
 2 made in good faith and not for the purpose of delay.

 3         IT IS SO STIPULATED:
 4     DATED this 26th day of November 2019.              DATED this 26th day of November 2019.
 5     LAS VEGAS SANDS CORPORATION                        WATKINS AND LETOFSKY, LLP
 6

 7

 8     _/s/ D. Nicole Lesani__ ____                       _/s/ Joseph M. Ortuno__________
       D. NICOLE LESANI, ESQ.                             DANIEL R. WATKINS, ESQ.
 9     Nevada Bar No. 13171                               Nevada Bar No. 11881
10     3355 Las Vegas Boulevard South                     JOSEPH M. ORTUNO, ESQ.
       Las Vegas, NV 89109                                Nevada Bar 11233
11     Attorney for Defendant,                            8215 S. Eastern Ave., Ste. 265
       Las Vegas Sands Corporation                        Las Vegas, NV 89123
12                                                        Attorney for Plaintiff,
                                                          Zach McGrale
13

14

15
                                                  ORDER
16
     IT IS SO ORDERED:
17

18

19                                                        __________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
20

21                                                                         12/2/19
                                                          DATED:         ________________________
22

23

24

25

26
27

28

                                                     2
